         Case 1:19-cr-00140-SPW Document 56 Filed 12/14/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 19-140-BLG-SPW


                         Plaintiff,
                                               PRELIMINARY ORDER OF
             vs.                               FORFEITURE


JOSHUA RAY VOGEL,

                         Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C. §

853(a)(1) and(2)and 18 U.S.C. § 924(d), as property used or intended to be used

to facilitate the violations alleged in the indictment, or as proceeds of said

violation;

      And whereas, on March 17, 2020,the defendant entered a plea of guilty to

Count II ofthe indictment, which charged him with possession with intent to

distribute methamphetamine;

      And whereas, the indictment contained a forfeiture allegation that stated that

as a result ofthe offenses charged in the indictment, the defendant shall forfeit the

following property:
Case 1:19-cr-00140-SPW Document 56 Filed 12/14/20 Page 2 of 4
Case 1:19-cr-00140-SPW Document 56 Filed 12/14/20 Page 3 of 4
Case 1:19-cr-00140-SPW Document 56 Filed 12/14/20 Page 4 of 4
